      Case: 4:20-cv-01192-SRC Doc. #: 1 Filed: 09/02/20 Page: 1 of 19 PageID #: 1



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 JEWEL FRAZIER and FRANK FRAZIER,
 JR.,

                        Plaintiffs,
                                                    Case No.: 4:20-cv-1192
 v.
                                                    JURY TRIAL DEMANDED

 COOK INCORPORATED; COOK
 MEDICAL LLC (f/k/a COOK MEDICAL
 INCORPORATED); and WILLIAM COOK
 EUROPE ApS,

                        Defendants.

                                             COMPLAINT

       COME NOW Plaintiffs Jewel Frazier and Frank Frazier, Jr., and for their cause of action against

Defendants Cook Incorporated, Cook Medical LLC (f/k/a Cook Medical Incorporated), and William

Cook Europe ApS, allege the following:

                                                PARTIES

       1.      Plaintiff Jewel Frazier is an adult and a citizen of the State of Illinois.

       2.      Plaintiff Frank Frazier, Jr. is an adult and citizen of the State of Illinois. At all relevant

times, he has been married to Plaintiff Jewel Frazier.

       3.      Defendant Cook Incorporated is an Indiana Corporation with its principal place of

business located in the State of Indiana. At all relevant times, Defendant Cook Incorporated, and/or its

predecessors in interest, were engaged in the business of research, designing, testing, formulating,

inspecting, labeling, manufacturing, packaging, marketing, distributing, producing, processing,

promoting and selling inferior vena cava (“IVC”) filter medical devices in St. Louis and throughout

Missouri and the United States.
      Case: 4:20-cv-01192-SRC Doc. #: 1 Filed: 09/02/20 Page: 2 of 19 PageID #: 2



          4.   Defendant Cook Medical, LLC, formerly known as Cook Medical Incorporated, is an

Indiana Limited Liability Company organized under the laws of Indiana, with its principal place of

business located in the State of Indiana. Defendant Cook Medical LLC’s members are corporations

with principal-places-of-business located in Indiana or otherwise reside in and are citizens of Indiana.

Accordingly, Cook Medical LLC is a citizen of Indiana for purposes of determining diversity under 28

U.S.C. § 1332 At all relevant times, Defendant Cook Medical, LLC and/or its predecessors in interest,

were engaged in the business of research, designing, testing, formulating, inspecting, labeling,

manufacturing, packaging, marketing, distributing, producing, processing, promoting and selling

inferior vena cava (“IVC”) filter medical devices in St. Louis and throughout Missouri and the United

States.

          5.   Defendant William Cook Europe ApS is a company based in Bjaeverskov, Denmark.

At all relevant times, Defendant William Cook Europe ApS and/or its predecessors in interest, were

engaged in the business of research, designing, testing, formulating, inspecting, labeling,

manufacturing, packaging, marketing, distributing, producing, processing, promoting and selling

inferior vena cava (“IVC”) filter medical devices in St. Louis and throughout Missouri and the United

States.

          6.   Hereinafter, each of the above Defendants shall be collectively referred to as

“Defendants” or "Cook." At all times alleged herein, Defendants include and included any and all

parent companies, subsidiaries, affiliates, divisions, franchises, partners, joint venturers, and

organizational units of any kind, their predecessors, successors and assigns and their officers, directors,

employees, agents, representatives and any and all other persons acting on their behalf.

          7.   At all times herein mentioned, each of the Defendants was the agent, servant, partner,

predecessors in interest, and joint venturer of each of the remaining Defendants herein and was at all



                                                    2
      Case: 4:20-cv-01192-SRC Doc. #: 1 Filed: 09/02/20 Page: 3 of 19 PageID #: 3



times operating and acting with the purpose and scope of said agency, service, employment,

partnership, and joint venture.

       8.      At all times relevant, Defendants were engaged in the business of developing, designing,

licensing, manufacturing, distributing, selling, marketing, and/or introducing into interstate commerce

in Missouri and throughout the United States, either directly or indirectly through third parties,

subsidiaries or related entities, unsafe medical devices known as the Gunther Tulip Mreye, Gunther

Tulip Vena Cava Filter, Cook Celect Vena Cava Filter, and Cook Celect Platinum Vena Cava Filter,

hereinafter collectively referred to as “Cook IVC Filter(s)” or “Cook’s IVC Filter(s).”

       9.      This action arises out of injuries sustained by Plaintiffs caused by a Cook IVC Filter that

was implanted in Plaintiff Jewel Frazier. In particular, the Cook IVC Filter Plaintiff received and at

issue is a Cook Celect Vena Cava Filter (“Celect IVC Filter”).

                                    JURISDICTION AND VENUE

       10.     Subject matter jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332(a)(1)

because the Plaintiffs and Defendants are citizens of different states and the amount in controversy

exceeds $75,000.00, exclusive of interest and costs.

       11.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 as a substantial part of the

events or omissions giving rise to this claim occurred in this District, including the fact that Plaintiff

Jewel Frazier was implanted with the Cook IVC Filter at issue in this District.

       12.     The Court has personal jurisdiction because, at all pertinent times, Defendants have

conducted and continue to conduct continuous and systematic business in the State of Missouri and this

District, have purposefully injected their products, including Cook IVC Filters, into the stream of

commerce to be sold in Missouri and this District, and have taken actions such that they should

anticipate being sued in the State of Missouri and this District. Further, Defendants have transacted

business in the State of Missouri and this District that has given rise to this specific cause of action, and

                                                     3
      Case: 4:20-cv-01192-SRC Doc. #: 1 Filed: 09/02/20 Page: 4 of 19 PageID #: 4



have committed torts in whole or in part in the State of Missouri and this District, including torts giving

rise to this action. This includes the marketing and selling of the Cook IVC Filter at issue.

       13.     Plaintiffs bring this action to recover for injuries caused by unreasonably dangerous and

defective Cook IVC Filter that was surgically implanted in Plaintiff Jewel Frazier.

                              GENERAL FACTUAL ALLEGATIONS

                                              Background

       14.     At all pertinent times, Defendants designed, researched, developed, manufactured,

tested, marketed, advertised, promoted, distributed, and sold medical devices known as Cook IVC

Filters (i.e., Gunther Tulip Mreye, Gunther Tulip Vena Cava Filter, Cook Celect Vena Cava Filter, and

Cook Celect Platinum Vena Cava Filter), that are sold and marketed as temporary and/or retrievable

devices to prevent, among other things, recurrent pulmonary embolism via placement in the vena cava.

       15.     Defendants sought Food and Drug Administration (“FDA”) approval to market their

Celect IVC Filter and/or its components under Section 510(k) of the Medical Device Amendment.

       16.     Defendants obtained Food and Drug Administration (“FDA”) approval to market their

Celect IVC Filter device and/or its components under section 510(k) of the Medical Device

Amendment.

       17.     Section 510(k) allows marketing of medical devices if the device is deemed substantially

equivalent to other legally marketed predicate devices without formal review for the safety or efficacy

of the said device.

       18.     An IVC Filter, like the Celect IVC Filter, is a device designed to filter blood clots (called

“thrombi”) that would otherwise travel from the lower portions of the body to the heart and lungs. IVC

filters may be designed to be implanted, either temporarily or permanently, within the vena cava.




                                                    4
      Case: 4:20-cv-01192-SRC Doc. #: 1 Filed: 09/02/20 Page: 5 of 19 PageID #: 5



       19.     The inferior vena cava is a vein that returns blood to the heart from the lower portion of

the body. In certain people, and for various reasons, thrombi travel from vessels in the legs and pelvis,

through the vena cava into the lungs. Often these thrombi develop in the deep leg veins. The thrombi

are called “deep vein thrombosis” or DVT. Once the thrombi reach the lungs they are considered

“pulmonary emboli” or PE.

       20.     An IVC Filter, like the Celect IVC Filter, is designed to prevent thromboembolic events

by filtering or preventing blood clots/thrombi from traveling to the heart and/or lungs.

       21.     The Celect IVC Filter was released for sale in the United States in 2007, is currently

sold and marketed as a temporary retrievable filter, and is based on the Gunther Tulip Vena Cava filter

and the Gunther Tulip MREYE filter.

       22.     The Celect IVC Filter has four (4) anchoring struts for fixation and eight (8) independent

secondary struts intended to improve self-centering and clot trapping.

       23.     At all pertinent times, Celect IVC Filters were widely advertised and promoted by

Defendants as a safe and effective treatment for the filtering of blood clots and the prevention of

pulmonary embolism via placement in the vena cava.

       24.     At all pertinent times, Defendants knew its Celect IVC Filter was defective and knew

that the defects were attributable to the design’s failure to withstand the normal anatomical and

physiological loading cycles exerted in vivo.

       25.     At all pertinent times, Defendants failed to disclose to physicians and patients that its

Celect IVC Filter was subject to breakage and migration or the appropriate degree of risk of perforation

to the vena cava wall.

       26.     At all pertinent times, failed to disclose to physicians, patients, or Plaintiff that its Celect

IVC filter could cause blood clots and/or that the device was not effective in preventing pulmonary

emboli.

                                                      5
      Case: 4:20-cv-01192-SRC Doc. #: 1 Filed: 09/02/20 Page: 6 of 19 PageID #: 6



          27.   At all pertinent times, the Defendants continued to promote their Celect IVC Filter as

safe and effective even though the clinical trials that had been performed were not adequate to support

long or short-term efficacy.

          28.   The Defendants concealed the known risks and failed to warn of known or scientifically

knowable dangers and risks associated with their Celect IVC Filter, as aforesaid.

          29.   Defendants’ Celect IVC Filters are constructed of conichrome.

          30.   Defendants specifically advertise the conichrome construction of the filter as a frame

which “reduces the risk of fracture.”

          31.   The failures of Celect IVC Filters are attributable, in part, to the fact that Cook IVC

Filters suffer from a design defect that cause them to be unable to withstand the normal anatomical and

physiological loading cycles exerted in vivo.

          32.   At all pertinent times, Defendants failed to provide sufficient warnings and instructions

of the dangers and adverse effects caused by implantation of Celect IVC Filters, including, but not

limited to the design’s failure to withstand the normal anatomical and physiological loading cycles

exerted in vivo.

          33.   Celect IVC Filters were designed, manufactured, distributed, sold and/or supplied by the

Defendants, and were marketed while defective due to the inadequate warnings, instructions, labeling,

and/or inadequate testing in light of Defendants’ knowledge of the products failure and serious adverse

events.

                               Plaintiff Jewel Frazier’s Celect IVC Filter

          34.   Plaintiff Jewel Frazier was surgically implanted with the Celect IVC Filter at issue on

January 25, 2011 at St. Louis University Hospital, located in St. Louis, Missouri.

          35.   On or about November 15, 2019, Ms. Frazier sought treatment for lower back pain.

Diagnostic testing performed in conjunction with that treatment revealed for the first-time problems

                                                    6
      Case: 4:20-cv-01192-SRC Doc. #: 1 Filed: 09/02/20 Page: 7 of 19 PageID #: 7



with her filter, including fractured struts and a strut embolized to her right middle lobe. Plaintiff’s

injuries and damages caused by Defendants’ tortious conduct at issue in this case were not sustained

and capable of ascertainment until this date at the earliest.

          36.   On or about December 13, 2019, Plaintiff Jewel Frazier underwent surgery at Barnes

Jewish Hospital to remove the Celect IVC Filter at issue.

          37.   Plaintiff was injured by her Celect IVC Filter fracturing and migrating as a direct and

proximate result of the device’s unreasonably dangerous and defective design, and Defendants’

negligence in designing, marketing, labeling, and selling the product. Plaintiff was caused to suffer

severe and personal injuries, which are permanent and lasting in nature, including, but not limited to,

physical pain, mental anguish, diminished enjoyment of life, expenses for medical treatment, as well

other personal and pecuniary harm.

                COUNT I - STRICT PRODUCTS LIABILTY-FAILURE TO WARN

          38.   Plaintiffs incorporate by reference each of the preceding paragraphs as fully set forth

herein.

          39.   Celect IVC Filters were defective and unreasonably dangerous when they left the

possession of the Defendants in that they contained warnings insufficient to alert consumers, including

Plaintiffs, of the dangerous risks associated with the subject product, including but not limited to the

risk of tilting, perforation, fracture and migration which are associated with and did cause serious injury

and/or death.

          40.   Information provided by Defendants to the medical community and to consumers

concerning the safety and efficacy of its Celect IVC Filters did not accurately reflect the serious and

potentially fatal adverse events Plaintiff and product users could suffer

          41.   At all pertinent times, Celect IVC Filters were dangerous and presented a substantial

danger to patients who were implanted with Celect IVC Filters, and these risks and dangers were known

                                                     7
       Case: 4:20-cv-01192-SRC Doc. #: 1 Filed: 09/02/20 Page: 8 of 19 PageID #: 8



or knowable at the times of distribution and implantation in Plaintiff. Ordinary consumers would not

have recognized the potential risks and dangers the Celect IVC Filters posed to patients, because their

use was specifically promoted to improve health of such patients.

           42.   Had adequate warnings and instructions been provided, Plaintiff Jewel Frazier would

not have been implanted with a Celect IVC Filter, and would not have been at risk of the harmful

injuries described herein. The Defendants failed to provide warnings of such risks and dangers to

Plaintiff and her medical providers as described herein. Neither Plaintiff, nor her physicians knew, nor

could they have learned through the exercise of reasonable care, the risks of serious injury and/or death

associated with and/or caused by Cooks’ Celect IVC Filters.

           43.   Defendants knew or had knowledge that the warnings that were given failed to properly

warn of the increased risks of serious injury and/or death associated with and/or caused by Celect IVC

Filters.

           44.   Plaintiff, individually and through her implanting physicians, reasonably relied upon the

skill, superior knowledge and judgment of the Defendants.

           45.   Defendants had a continuing duty to warn Plaintiffs and her physicians of the dangers

associated with Celect IVC Filters.

           46.   Safer alternatives were available that were effective and without risks posed by Celect

IVC Filters.

           47.   As a direct and proximate result of her Celect IVC Filter’s defects, as described herein,

Plaintiff Jewel Frazier was injured as aforesaid. Plaintiff Jewel Frazier has suffered and will continue

to suffer serious physical injuries, pain and suffering, mental anguish, medical expenses, economic loss,

loss of enjoyment of life, disability, and other losses, in an amount to be determined at trial.




                                                     8
      Case: 4:20-cv-01192-SRC Doc. #: 1 Filed: 09/02/20 Page: 9 of 19 PageID #: 9



          WHEREFORE, Plaintiffs pray for judgment against Defendants, each of them, in an amount in

excess of $75,000.00, for costs expended herein, and for such further and other relief as the Court deems

just and proper.

                COUNT II - STRICT PRODUCTS LIABILITY-DESIGN DEFECT

          48.    Plaintiffs incorporate by reference each of the preceding paragraphs as if fully set forth

herein.

          49.    Defendants have a duty to provide adequate warnings and instructions for their products

including their Celect IVC Filters, to use reasonable care to design a product that is not unreasonably

dangerous to users.

          50.    At all pertinent times, Defendants designed, tested, manufactured, packaged, labeled,

marketed, distributed, promoted and sold Celect IVC Filters, placing the devices into the stream of

commerce.

          51.    At all pertinent times, Celect IVC Filters, were designed, tested, inspected,

manufactured, assembled, developed, labeled, sterilized, licensed, marketed, advertised, promoted,

sold, packaged, supplied and/or distributed by Defendants in a condition that was defective and

unreasonably dangerous to consumers, including Plaintiff.

          52.    Celect IVC Filters are defective in their design and/or formulation in that they are not

reasonably fit, suitable, or safe for its intended purpose and/or its foreseeable risks exceed the benefits

associated with their design and formulation.

          53.    Celect IVC Filters were expected to reach, and did reach, users and/or consumers

including Plaintiffs, without substantial change in the defective and unreasonably dangerous condition

in which they were manufactured and sold.

          54.    Plaintiff Jewel Frazier’s physicians implanted her Celect IVC Filter via the Instructions

for Use and in a foreseeable manner as normally intended, recommended, promoted, and marketed by

                                                     9
     Case: 4:20-cv-01192-SRC Doc. #: 1 Filed: 09/02/20 Page: 10 of 19 PageID #: 10



the Defendants. Plaintiff received and utilized her Celect IVC Filter in a foreseeable manner as normally

intended recommend, promoted, and marketed by the Defendants.

       55.     Celect IVC Filters were and are unreasonably dangerous in that, as designed, failed to

perform safely when used by ordinary consumers, including Plaintiff, including when the filters were

used as intended and in a reasonably foreseeable manner.

       56.     Celect IVC Filters were and are unreasonably dangerous and defective in design or

formulation for their intended use in that, when they left the hands of the manufacturers and/or supplier,

they posed a risk of serious vascular and/or other serious injury which could have been reduced or

avoided , inter alia, by the adoption of a feasible alternative design. There were safer alternative designs

for like products.

       57.     Celect IVC Filters were insufficiently tested and caused harmful adverse events that

outweighed any potential utility.

       58.     Celect IVC Filters, as manufactured and supplied, were defective due to its no longer

being substantially equivalent to its predicate device with regard to safety and effectiveness.

       59.     Celect IVC Filters as manufactured and supplied by the Defendants are and were

defective due to inadequate post-marketing warnings or instructions because, after Defendants knew or

should have known of the risk of injuries from use and acquired additional knowledge and information

confirming the defective and dangerous nature of its Celect IVC Filters, Defendants failed to provide

adequate warnings to the medical community and the consumers, to whom Defendants were directly

marketing and advertising; and further, Defendants continued to affirmatively promote their Celect IVC

Filters as safe and effective and as safe and effective as their predicate device.

       60.     As a direct and proximate result of her Celect IVC Filter’s defects, as described herein,

Plaintiff Jewel Frazier was injured as aforesaid. Plaintiff Jewel Frazier has suffered and will continue



                                                    10
     Case: 4:20-cv-01192-SRC Doc. #: 1 Filed: 09/02/20 Page: 11 of 19 PageID #: 11



to suffer serious physical injuries, pain and suffering, mental anguish, medical expenses, economic loss,

loss of enjoyment of life, disability, and other losses, in an amount to be determined at trial.

          WHEREFORE, Plaintiffs pray for judgment against Defendants, each of them, in an amount in

excess of $75,000.00, for costs expended herein, and for such further and other relief as the Court deems

just and proper.

                                        COUNT III - NEGLIGENCE

          61.      Plaintiffs incorporate by referenced each of the preceding paragraphs as if fully set forth

herein.

          62.      At all pertinent times, Defendants were in the business of designing, developing,

manufacturing, marketing and selling sophisticated medical devices, including Celect IVC Filters.

          63.      At all pertinent times, Defendants were under a duty to act reasonably to design,

develop, manufacture, market and sell a product that did not present a risk of harm or injury to the

Plaintiff and to those people receiving their Celect IVC Filters.

          64.      At the time of the manufacture and sale Plaintiff Jewel Frazier’s Celect IVC Filter,

Defendants knew, or reasonably should have known, that Celect IVC Filters:

                a. were designed and manufactured in such a manner so as to present an unreasonable risk

                   of fracture of portions of the device, as aforesaid;

                b. were designed and manufactured so as to present an unreasonable risk of migration of

                   the device and/or portions of the device, as aforesaid;

                c. were designed and manufactured to have unreasonable and insufficient strength or

                   structural integrity to withstand normal placement within the human body; and/or

                d. were designed and manufactured so as to present an unreasonable risk of perforation

                   and damage to the caval wall.



                                                       11
     Case: 4:20-cv-01192-SRC Doc. #: 1 Filed: 09/02/20 Page: 12 of 19 PageID #: 12



          65.      Despite the aforementioned duty of the part of the Defendants, they committed one or

more breaches of their duty of reasonable care and were negligent in:

                a. unreasonably and carelessly failing to properly warn of the dangers and risks of harm

                   associated with Celect IVC Filters, specifically its incidents fracture, migration,

                   perforation and other failure;

                b. unreasonably and carelessly manufacturing a product that was insufficient in strength or

                   structural integrity to withstand the foreseeable use of normal placement within the

                   human body;

                c. unreasonably and carelessly designed a product that was insufficient in strength or

                   structural integrity to withstand the foreseeable use of normal placement within the

                   human body; and/or

                d. unreasonably and carelessly designed a product that presented a risk of harm to the

                   Plaintiffs and others similarly situated in that it was prone to fail.

          66.      As a direct and proximate result of Defendants’ negligent acts as described above,

Plaintiff Jewel Frazier was injured as aforesaid. Plaintiff Jewel Frazier has suffered and will continue

to suffer serious physical injuries, pain and suffering, mental anguish, medical expenses, economic loss,

loss of enjoyment of life, disability, and other losses, in an amount to be determined at trial.

          WHEREFORE, Plaintiffs pray for judgment against Defendants, each of them, in an amount in

excess of $75,000.00, for costs expended herein, and for such further and other relief as the Court deems

just and proper.

                                    COUNT IV - NEGLIGENCE PER SE

          67.      Plaintiffs incorporate by referenced each of the preceding paragraphs as if fully set forth

herein.



                                                        12
     Case: 4:20-cv-01192-SRC Doc. #: 1 Filed: 09/02/20 Page: 13 of 19 PageID #: 13



       68.      At all pertinent times, Defendants had an obligation not to violate the law, including the

Federal Food, Drug and Cosmetic Act and the applicable regulations, in the manufacture, design,

testing, production, processing, assembling, inspection, research, promotion, advertising, distribution,

marketing, promotion, labeling, packaging, preparation for use, consulting, sale, warning and post-sale

warning and other communications of the risks and dangers of Celect IVC Filters.

       69.      By reason of its conduct as alleged herein, Defendants violated provisions of statutes

and regulations, including but not limited to, the following:

             a. Defendants violated the Federal Food, Drug and Cosmetic Act, 21, U.S.C. §§ 331 and

                352, by misbranding Celect IVC Filters;

             b. Defendants violated the Federal Food, Drug and Cosmetic Act, 21 U.S.C. §§ 321 in

                making statements and/or representations via word, design, device or any combination

                thereof failing to reveal material facts with respect to the consequences that may result

                from the use of Celect IVC Filters to which the labeling and advertising relates;

             c. Defendants violated the 21 C.F.R. §1.21 in misleading the consumers and patients by

                concealing material facts in light of representations made regarding safety and efficacy

                of its Celect IVC Filters;

             d. Defendants violated the 21 C.F.R. §801 in mislabeling its Celect IVC Filters as to safety

                and effectiveness of its products and by failing to update its label to reflect post-

                marketing evidence that Celect IVC Filters were associated with an increased risk of

                injuries due to tilting, fracture, migration and perforation;

             e. Defendants violated the 21 C.F.R. §803 by not maintaining accurate medical device

                reports regarding adverse events of tilting, fracture, migration and perforation and/or

                misreporting these adverse events maintained via the medical device reporting system;



                                                     13
     Case: 4:20-cv-01192-SRC Doc. #: 1 Filed: 09/02/20 Page: 14 of 19 PageID #: 14



                f. Defendants violated the 21 C.F.R. §807 by failing to notify the FDA and/or the

                   consuming public when its Celect IVC Filters were no longer substantially equivalent

                   with regard to safety and efficacy with regard to post-marketing adverse events and

                   safety signals; and

                g. Defendants violated the 21 C.F.R. §820 by failing to maintain adequate quality systems

                   regulation including, but not limited to, instituting effective corrective and preventative

                   actions.

          70.      As a direct and proximate result of Defendants’ negligent acts as described above,

Plaintiff Jewel Frazier was injured as aforesaid. Plaintiff Jewel Frazier has suffered and will continue

to suffer serious physical injuries, pain and suffering, mental anguish, medical expenses, economic loss,

loss of enjoyment of life, disability, and other losses, in an amount to be determined at trial.

          WHEREFORE, Plaintiffs pray for judgment against Defendants, each of them, in an amount in

excess of $75,000.00, for costs expended herein, and for such further and other relief as the Court deems

just and proper.

                              COUNT V - BREACH OF EXPRESS WARRANTY

          71.      Plaintiffs incorporate by referenced each of the preceding paragraphs as if fully set forth

herein.

          72.      At all pertinent times, Defendants were merchants of goods of the kind including

medical devices and vena cava filters (i.e., Celect IVC Filters).

          73.      At the time and place of sale, distribution and supply of Plaintiff’s Celect IVC Filter, the

Defendants expressly represented and warranted in their marketing materials, both written and orally,

and in the IFUs, that the Celect IVC Filter was safe, well-tolerated, efficacious, and fit for its intended

purpose and was of marketable quality, that it would not produce any unwarned-of dangerous side

effects, and that it was adequately tested.

                                                       14
     Case: 4:20-cv-01192-SRC Doc. #: 1 Filed: 09/02/20 Page: 15 of 19 PageID #: 15



          74.      At the time of Plaintiff’s purchase from Defendants, the Celect IVC Filter at issue was

not in a merchantable condition and Defendants breached their expressed warranties, in that the filter:

                a. was designed in such a manner so as to be prone to a unreasonably high incident of

                   fracture, perforation of vessels and organs, and/or migration;

                b. was designed in such a manner so as to result in a unreasonably high incident of injury

                   to the organs of its purchaser; and

                c. was manufactured in such a manner so that the exterior surface of the Celect Filters were

                   inadequately, improperly and inappropriately designed causing the device to weaken

                   and fail.

          75.      As a direct and proximate result of the aforementioned breach of warranties, Plaintiff

Jewel Frazier was injured as aforesaid. Plaintiff Jewel Frazier has suffered and will continue to suffer

serious physical injuries, pain and suffering, mental anguish, medical expenses, economic loss, loss of

enjoyment of life, disability, and other losses, in an amount to be determined at trial.

          WHEREFORE, Plaintiffs pray for judgment against Defendants, each of them, in an amount in

excess of $75,000.00, for costs expended herein, and for such further and other relief as the Court deems

just and proper.

                           COUNT VI - BREACH OF IMPLIED WARRANTY

          76.      Plaintiffs incorporate by referenced each of the preceding paragraphs as if fully set forth

herein.

          77.      At all pertinent times, Defendants manufactured, distributed, advertised, promoted, and

sold Celect IVC Filters.

          78.      At all pertinent times, Defendants intended its Celect IVC Filters be used in the manner

that Plaintiffs in fact used her Celect IVC Filter.



                                                         15
      Case: 4:20-cv-01192-SRC Doc. #: 1 Filed: 09/02/20 Page: 16 of 19 PageID #: 16



        79.      Defendants impliedly warranted that Plaintiff’s Celect IVC Filter was of merchantable

quality, safe and fit for the use for which the Defendants intended it and for which Plaintiff in fact used

it.

        80.      Defendants breached their implied warranties as follows:

              a. Defendants failed to provide the warning or instruction and/or an adequate warning or

                 instruction which a manufacturer exercising reasonable care would have provided

                 concerning that risk, in light of the likelihood that its Celect IVC Filters would cause

                 harm;

              b. Defendants manufactured and/or sold their Celect IVC Filters and said filters did not

                 conform to representations made by the Defendants when they left the Defendants’

                 control;

              c. Defendants manufactured and/or sold their Celect IVC Filters which were more

                 dangerous than an ordinary consumer would expect when used in an intended or

                 reasonably foreseeable manner, and the foreseeable risks associated with the Celect

                 Filters’ design or formulation exceeded the benefits associated with that design. These

                 defects existed at the time the products left the Defendants’ control; and

              d. Defendants manufactured and/or sold their Celect IVC Filters when they deviated in a

                 material way from the design specifications, formulas or performance standards or from

                 otherwise identical units manufactured to the same design specifications, formulas, or

                 performance standards, and these defects existed at the time the products left the

                 Defendants’ control.

        81.      Further, Defendants’ marketing of their Celect IVC Filters was false and/or misleading.

        82.      Plaintiff Jewel Frazier, through her attending physicians, relied on these representations

in determining which IVC filter to use for implantation in the Plaintiff.

                                                     16
     Case: 4:20-cv-01192-SRC Doc. #: 1 Filed: 09/02/20 Page: 17 of 19 PageID #: 17



          83.    Defendants’ filters were unfit and unsafe for use by users as they posed an unreasonable

and extreme risk of injury to persons using said products, and accordingly Defendants breached their

expressed warranties and the implied warranties associated with the product.

          84.    The foregoing warranty breaches were a substantial factor in causing Plaintiffs’ injuries

and damages as alleged.

          85.    As a direct and proximate result of the aforementioned breach of warranties, Plaintiff

Jewel Frazier was injured as aforesaid. Plaintiff Jewel Frazier has suffered and will continue to suffer

serious physical injuries, pain and suffering, mental anguish, medical expenses, economic loss, loss of

enjoyment of life, disability, and other losses, in an amount to be determined at trial.

          WHEREFORE, Plaintiffs pray for judgment against Defendants, each of them, in an amount in

excess of $75,000.00, for costs expended herein, and for such further and other relief as the Court deems

just and proper.

                                COUNT VII - LOSS OF CONSORTIUM

          86.    Plaintiffs incorporate by referenced each of the preceding paragraphs as if fully set forth

herein.

          87.    At all pertinent times, Plaintiff Frank Frazier, Jr. is and has been the husband of Plaintiff

Jewel Frazier, and has suffered his own injuries and losses as a direct and proximate result of Plaintiff

Jewel Frazier’s injuries as described above. These losses included, but not limited to, economic

injuries, as well as loss of his spouse’s support, companionship, services, society, love and affection.

          WHEREFORE, Plaintiffs pray for judgment against Defendants, each of them, in an amount in

excess of $75,000.00, for costs expended herein, and for such further and other relief as the Court deems

just and proper.




                                                      17
     Case: 4:20-cv-01192-SRC Doc. #: 1 Filed: 09/02/20 Page: 18 of 19 PageID #: 18



                                COUNT VIII -PUNITIVE DAMAGES

          88.   Plaintiffs incorporate by referenced each of the preceding paragraphs as if fully set forth

herein.

          89.   At all times material hereto, Defendants knew or should have known that their Celect

IVC Filters were inherently dangerous with respect to the risk of tilt, fracture, migration and/or

perforation.

          90.   At all times material hereto, Defendants attempted to misrepresent and did knowingly

misrepresent facts concerning the safety of their Celect IVC Filters.

          91.   Defendants’ misrepresentations included knowingly withholding material information

from the medical community and the public, including Plaintiffs’ physicians, concerning the safety of

their Celect IVC Filters. The Defendants’ conduct was willful, wanton, and undertaken with a conscious

indifference to the consequences that consumers of their product faced, including Plaintiff.

          92.   At all times material hereto, Defendants knew and recklessly disregarded the fact that

their Celect IVC Filters have an unreasonably high rate of tilt, fracture, migration and/or perforation.

          93.   Notwithstanding the foregoing, Defendants continued to market their Celect IVC Filters

aggressively to consumers, including Plaintiffs, without disclosing the aforesaid side effects.

          94.   Defendants knew of their Celect IVC Filters’ lack of warnings regarding the risk of

fracture, migration, and/or perforation, but intentionally concealed and/or recklessly failed to disclose

that risk and continued to market, distribute, and sell their Filters without said warnings so as to

maximize sales and profits at the expense of the health and safety of the public, including Plaintiffs, in

conscious disregard of the foreseeable harm caused by Celect’s IVC Filters.

          95.   Defendants’ intentional and/or reckless failure to disclose information deprived

Plaintiff’s physicians of necessary information to enable them to weigh the true risks of using Celect

IVC Filters against their benefits.

                                                    18
     Case: 4:20-cv-01192-SRC Doc. #: 1 Filed: 09/02/20 Page: 19 of 19 PageID #: 19



       96.     As a direct and proximate result of Defendants’ willful, wanton, careless, reckless,

conscious, and deliberate disregard for the safety and rights of consumers, including Plaintiff Jewel

Frazier, Plaintiff and other consumers have suffered and will continue to suffer severe and permanent

physical and emotional injuries, as described with particularity, above.

       97.     Defendants’ aforesaid conduct was committed with knowing, conscious, careless,

reckless, willful, wanton, and deliberate disregard for the safety and rights of consumers including

Plaintiffs, thereby entitling Plaintiffs to punitive damages in an amount appropriate to punish

Defendants and deter them from similar conduct in the future.

       WHEREFORE, Plaintiffs pray for judgment against Defendants, each of them, in an amount in

excess of $75,000.00, for costs expended herein, and for such further and other relief as the Court deems

just and proper.



                                                        Respectfully submitted,

                                                        By: /s/ Michael S. Kruse
                                                        Michael S. Kruse, #57818MO
                                                        NIEMEYER, GREBEL & KRUSE, LLC
                                                        211 N. Broadway, Suite 2950
                                                        St. Louis, MO 63102
                                                        (314) 241-1919 (T)
                                                        (314) 665-3017 (F)
                                                        kruse@ngklawfirm.com
                                                        Attorneys for Plaintiffs




                                                   19
